ORDER
PER CURIAM:
On May 18, 2012, Cassandra Payton’s employment was terminated by St. Louis University because she had redeemed meal vouchers which were not intended for employee use. The Labor and Industrial Relations Commission found that Payton had been terminated for misconduct, and denied her claim for unemployment benefits. Payton appeals. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).